Title: To Thomas Jefferson from Richard Henry Lee, 5 October 1778
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
Philadelphia October 5. 1778

A few days past, since the last post left us, Mr. Harvey presented me your favor of August the 30th, to which this is an answer; and which I shall direct to Williamsburg upon a supposition that the Assembly has called you there by the time the letter can reach that place. The hand bill you have seen was certainly written by Mauduit, and circulated under the auspices of administration. It was intended to feel the national pulse, and to prepare its mind for the reception of events, which are now become unavoidable. I agree with you Sir that the fishery is a most important point nor will the limits of Canada be with less difficulty settled in those negotiations which precede a peace. The arrival of Adm. Byrons Squadron has given to our enemies a temporary superiority in those Seas. The sending him here was more necessary than it can be called bold. But the fleet of Great Britain is, by this detachment, rendered inferior to that of France in the Channel of England. My brother informs me from Paris July 4 that an engagement is every day expected between the two fleets. Later accounts say it has happened and that the English fleet was beaten. Our information from the West Indies says that Dominica is fallen, and that Jamaica and St. Kitts are in Jeopardy. I believe our enemies would willingly change their war of conquest into a war of revenge, but revenge must be postponed to safety; and   I think they will rather endeavor to save what remains, than endeavor to get back what they have lost, or to gratify their malignity put Canada, Nova Scotia, the West Indies, and even G. Britain and Ireland in danger. But wisdom points to precaution, and they may attempt Boston as some think, in order to destroy the french Fleet. If they do and fail in the attempt, they will be defenceless in every part of the world by the destruction of the only army on which they can hang their hopes. I have a very high opinion of the republican principles and of the ability of Mr. Mazzei, and I think that if Mr. Maddi[son] were sent to Genoa with him for Secretary we might have a good chance to succeed in borrowing there one of the millions, five of which are absolutely necessary to sustain, and restore our falling currency. To cultivate a good understanding with the nations in the south of Europe is undoubtedly wise policy, and may produce the most profitable consequences. These affairs will come present[ly] under the consideration of Congress, when I shall not forget the usefu[l] possessions of Mr. Mazzei. Mr. Izard is the Commissioner for Tuscany, my brother William is appointed both for Vienna and Berlin. He has been sometime at the former Court, but the latt[er] refuses to receive a Minister from us or to acknowledge yet our Independance, altho he did by his Minister most unequivoca[lly] promise my brother he would do so, as soon as France should set the example. Since this, he has quarreled with the Emperor about the Bavarian succession, and wanting the aid of Hanover, Hesse, Brunswic &c. he chooses to be well with England. The Emperor is not a little puzzled in the same way and for the same reasons. Tis a matter, not of the greatest moment to us at present, since the war between the two Giants will swallow up [in] their respective vortices the lesser Tyrants and thus prevent h[im] of England from bringing German Auxiliaries to distress o[ur] Alliance. There is nothing that threatens so much injury to [our] cause at present as the evil operations of Engrossers. If something decisive is not quickly done by the Legislatures to stop the progress of Engrossing, and to make these Miscreants deliver up their ill gotten collections, the American Army must disband, and the fleet of our Allies remain in Boston Harbor. I know the root of this evil is in the redundance of money, but until the latter can be reduced some measures are indispensable, to be taken with the Engrossers. You will see the expedients devised by us. A more radical cure will follow shortly, in a proposition of Finance now under consideration. I am so greatly pressed with business that I  cannot now write to Mr. Mazzei and must beg the favor of you to make this apology for me. [Be so k]ind as remember me affectionately to Mr. Wythe & Colo. [… if] he is with you. I am affectionately yours,

Richard Henry Lee


P.S. Colo. Baylor, with a Corps of 60 light Dragoons, was lately surprised in the Jerseys, between Hackensack and the North River—Himself made prisoner, and his party chiefly put to the Bayonet, it is said, in cold blood.

